Citation Nr: 0513923	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  02-10 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C. 1151 for grand 
mal seizures as a result of treatment at a VA facility for a 
fracture of the left zygoma complex and the left lateral and 
inferior orbital rim requiring an open reduction and internal 
fixation in June 1989.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from July 1977 to January 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefit sought on appeal.


FINDING OF FACT

The veteran did not incur additional disability as the result 
of carelessness, negligence, lack of proper skill or error in 
judgment on the part of VA health care providers who treated 
the veteran for a fracture of the left zygoma complex and the 
left lateral and inferior orbital rim requiring an open 
reduction and internal fixation in June 1989.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability as caused by VA 
medical or surgical treatment for a fracture of the left 
zygoma complex and the left lateral and inferior orbital rim 
requiring an open reduction and internal fixation in June 
1989 have not been met or approximated.  38 U.S.C.A. §§ 1151, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.358 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

October 1988 VA hospital records show that the veteran was 
seen after having one episode of generalized tonic clonic 
seizure, which was witnessed by his wife.  The veteran 
related that he was in his usual state of health and suffered 
loss of consciousness.  He denied any aura or any 
incontinence.  The veteran stated that he had been drinking 
alcohol the day prior to admission.  He reported that he 
drank about one six pack of beer.  He suffered his episode 
and the wife related that his postictal state was that he was 
disoriented and moving without purpose.  After approximately 
10 or 15 minutes, he cleared and was brought to an outlying 
Emergency Room.  He was evaluated there and felt that he 
wanted to be evaluated again and he presented to the VA 
Hospital.  

Past medical history noted a concussion in 1981 after being 
hit in the head with a pool cue.  X-rays and CAT scans at 
that time were within normal limits.  He also had a history 
of presentation to the Emergency Room with psychogenic 
hemiparesis.  He was believed to have atypical depression and 
alcohol abuse on their evaluation.  He had a questionable 
history of asthma for which he took Alupent.  He was on no 
medications except for the Alupent inhaler.  

It was noted that the veteran drank two to three six packs a 
week.  The veteran's physical evaluation showed his vital 
signs to be stable.  He was afebrile.  He was normocephalic 
and atraumatic with his extraocular movements full.  His 
pupils were equal, round, and reactive to light.  His 
oropharynx was clear.  His neck was supple without 
adenopathy.  His chest was clear and abdomen benign.  The 
veteran was alert and oriented times three.  His cranial 
nerves were intact.  His motor was 5 out of 5, all sets.  His 
sensation was intact to all modalities.  His cerebellar 
examination and reflex examination were completely within 
normal limits.  

The impression was new onset seizure.  He was admitted for 
CT, EEG and a battery of tests to determine the etiology.  He 
had an EEG, which was within the range of normal variation.  
He had a CAT scan, which showed small lucencies in the right 
parietal, occipital area, it was otherwise negative.  He 
additionally had a full set of laboratories including CBC 
with differential and platelets, a Chem-20 and RPR, all of 
which were within normal limits.  He had an ESR of 4; a serum 
protein electrophoresis was performed which was read as 
within normal limits.  His B-12, Folate and thyroid function 
tests were still pending at the time of dictation.  It was 
noted that the veteran, throughout his entire hospital course 
was afebrile and his vital signs were stable.  He was started 
on Dilantin after his EEG was obtained and after a loading 
dose and then a maintenance dose of 300 mgs. PO q. day, his 
level was 8.2.  He was discharged to home after receiving 
another 400 mgs. and was placed on 400 mgs. PO q. h.s.  He 
was to be seen in the Neurology Clinic in three weeks.  

VA hospital records dated May to June 1989 show that the 
veteran was admitted with pain and swelling on the left side 
of his face.  It was noted that the veteran was hit by a bat 
on the side of his face.  The examination showed deformity of 
the left zygomatic arch present.  The left zygoma was tender 
to palpation.  There was swelling throughout the left TMJ 
area; there was periorbital swelling.  The veteran was 
admitted to the Plastic Surgery Service.  Review of the x-
rays showed depressed comminuted fracture of the left zygoma.  
CT scan of the facial bones showed fracture of the left 
zygoma with winding of the zygomatic frontal and zygomatic 
maxillary sutures.  There was also a fracture to the floor 
and lateral wall of the right orbit.  The veteran was taken 
to surgery and underwent open reduction internal fixation of 
the right zygomatic complex fracture and the inferior and 
lateral orbital rib fractures in which two plates were placed 
in the veteran's skull.  It was noted that the veteran's 
post-operative course was not complicated and he did very 
well and was discharged home on the 6th post-operative day in 
good condition.  

Social Security Administration records show that a 
psychiatric consultative examination was conducted by J.A.R., 
M.D., in January 1994.  The veteran gave a history of a 
seizure disorder since 1988, after he was hit with a lead 
pipe during a fight.  The examiner noted that it appeared 
that years before that, he had had another seizure of unknown 
etiology.  After the October 1988 incident, the veteran 
reported he developed a seizure disorder.  The spells would 
involve loss of consciousness, jerking all over, with tongue 
biting, and unconsciousness for several minutes, and 
postictal confusion.  The examiner noted that there was a 
record from May through June of 1989 when the veteran was hit 
by a bat on the side of the face causing a fracture of the 
left zygoma complex and the left lateral and inferior orbital 
rim, which required an open reduction and internal fixation, 
at the VA hospital.  The examiner noted a past history of 
another concussion in 1981 after being hit in the head with a 
pool cue.  He had a history of presentation to the Emergency 
Room at the VA hospital with "psychogenic hemiparesis".  
The veteran had an admission to the VA hospital in October of 
1988 when the most current episode of seizure disorder began.  
The examiner noted that the statements during that admission 
involved a development of a generalized seizure disorder, 
subsequent to him drinking a six-pack of beer the previous 
day.  Records from the VA sometimes described that his 
seizure disorder predated the traumatic injury.  The examiner 
noted that it was likely that the veteran suffered head 
injuries during fights, and that those brain traumas, plus 
his alcohol abuse contributed to the development of a 
permanent seizure disorder.  

VA treatment records dated June 1980 to September 2004 show 
that in 1993 during hyperventilation the veteran had 
electrographic seizure over the left hemispheric leads, 
maximally in the left central region.  Head tonic clonic 
activity and was unresponsive.  There was no interictal 
epileptiform activity present.  CT scan in 1995 showed no 
brain parenchymal abnormality; left orbital/maxillary sinus 
injuries.  The diagnosis was complex partial seizure disorder 
with secondary generalization 47 year old with medically 
intractable localization related epilepsy due to head injury.  
An April 2002 progress note indicated that the veteran had 
been hospitalized for seizures secondary to his non-
compliance with medications.  An EEG in December 2003 was 
within normal limits.  In March 2004, the veteran reported 
that he did not know when he had seizures but he did wake up 
with a headache about one month ago.  In October 2004, the 
veteran reported reconstructive facial surgery for a blow on 
the head with a pipe 15 years ago.  The seizure described as 
loss of consciousness with tongue biting, with no 
incontinence.  The veteran reported that the seizures usually 
occurred during his sleep and woke up sore all over with 
tongue bites.  In October 2004, the veteran was at the VA for 
an appointment and was in the lobby when a bystander reported 
him having a seizure.  It was noted that the veteran admitted 
not taking his Dilantine dose the previous night.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the rating decision in June 
2002, it is determined that he is not prejudiced by such 
failure.  

In February 2004, the appellant was provided a notice 
concerning his claim.  In this letter, the appellant was 
notified of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claim.  The appellant was informed 
that he had 60 days to submit information.  The appellant was 
told of what information/evidence that had already been 
received.  He was informed if there were more records to 
complete the enclosed VA Form 21-4142s, and VA would assist 
in obtaining the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The appellant was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letter was sent, additional VA treatment records 
were added to the file.  In February 2005 a supplemental 
statement of the case was issued.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notice contained in 
the above-cited VCAA letter.  As a result, the appellant was 
provided the required notice and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Criteria

Entitlement to compensation or DIC is established under 38 
U.S.C.A § 1151 when it is determined that there is additional 
disability or death resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination. Compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  See 38 CFR § 3.358; Brown v. 
Gardner, 115 S. Ct. 552 (1993); 130 L. Ed.2d 462 (1993).

Title 38 U.S.C.A. § 1151 was amended by Section 422 of Public 
Law 104-204. In Jones v. West, 12 Vet. App. 460, 463-464 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) noted that amendments to 38 U.S.C.A. § 1151 
which were promulgated in 1996 were expressly made applicable 
by Congress only to claims filed on or after October 1, 1997.  
The new version of the law is less favorable to claimants and 
is effective with respect to claims filed on or after October 
1, 1997.

Initially, it is noted that 38 U.S.C.A. § 1151 was amended by 
Pub. L. No. 104-204, effective October 1, 1997.  The 
veteran's claim was filed after October 1, 1997. Therefore, 
the amended law is applicable to his claim.  See VAOPGCPREC 
40-97, published at 63 Fed. Reg. 31,263 (1998).

Under the VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.  A disability or death is a qualifying disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the VA and the proximate cause of the 
disability or death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination, or was an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

On September 2, 2004, amended regulations went into effect 
with regard to the Department of Veterans Affairs 
adjudication regulations concerning awards of compensation or 
dependency and indemnity compensation for additional 
disability or death caused by VA hospital care, medical or 
surgical treatment, examination, training and rehabilitation 
services, or compensated work therapy (CWT) program. Under 
this amendment, benefits are payable for additional 
disability or death caused by VA hospital care, medical or 
surgical treatment, or examination only if VA fault or "an 
event not reasonably foreseeable" proximately caused the 
disability or death. Benefits also are payable for additional 
disability or death proximately caused by VA's provision of 
training and rehabilitation services or CWT program.  This 
amendment reflects amendments to 38 U.S.C. 1151, the 
statutory authority for such benefits.

Analysis

The veteran contends that he has incurred a seizure disorder 
(grand mal seizures) as a result of the June 1989 surgery.

Prior to the veteran's surgery in 1989, the veteran was seen 
at the VA hospital in October 1988 after having one episode 
of generalized tonic clonic seizure.  The veteran reported he 
had been drinking alcohol the day prior to admission.  His 
medical history was remarkable for a concussion in 1981 after 
being hit in the head with a pool cue.

After being hit in the face with a bat, the June 1989 
hospital report indicated that the veteran was taken to 
surgery and underwent open reduction internal fixation of the 
right zygomatic complex fracture and the inferior and lateral 
orbital rib fractures in which two plates were placed in the 
veteran's skull.  It was noted that the veteran's post-
operative course was not complicated and he did very well and 
was discharged home on the 6th post-operative day in good 
condition.  

Social Security Administration records show that a 
psychiatric consultative examination was conducted by J.A.R., 
M.D., in January 1994.  The veteran gave a history of a 
seizure disorder since 1988, after he was hit with a lead 
pipe during a fight.  The examiner noted that it appeared 
that years before that, he had had another seizure of unknown 
etiology.  After the October 1988 incident, the veteran 
reported he developed a seizure disorder.  The spells would 
involve loss of consciousness, jerking all over, with tongue 
biting, and unconsciousness for several minutes, and 
postictal confusion.  The examiner noted that there was a 
record from May through June of 1989 when the veteran was hit 
by a bat on the side of the face causing a fracture of the 
left zygoma complex and the left lateral and inferior orbital 
rim, which required an open reduction and internal fixation, 
at the VA hospital.  The examiner noted a past history of 
another concussion in 1981 after being hit in the head with a 
pool cue.  He had a history of presentation to the Emergency 
Room at the VA hospital with "psychogenic hemiparesis".  
The veteran had an admission to the VA hospital in October of 
1988 when the most current episode of seizure disorder began.  
The examiner noted that the statements during that admission 
involved a development of a generalized seizure disorder, 
subsequent to him drinking a six-pack of beer the previous 
day.  Records from the VA sometimes described that his 
seizure disorder predated the traumatic injury.  The examiner 
noted that it was likely that the veteran suffered head 
injuries during fights, and that those brain traumas, plus 
his alcohol abuse contributed to the development of a 
permanent seizure disorder.  

There is no medical evidence that the veteran suffers from a 
seizure disability which was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
medical care for the veteran's fracture of the left zygoma 
complex and the left lateral and inferior orbital rim 
requiring open reduction and internal fixation in June 1989; 
or was an event not reasonably foreseeable.

For these reasons, it is found that the preponderance of the 
evidence is against the veteran's claim for compensation 
under 38 U.S.C.A. § 1151 based on VA treatment for the 
fracture of the left zygoma complex and the left lateral and 
inferior orbital rim requiring an open reduction and internal 
fixation.  Accordingly, it is concluded that compensation for 
additional disability of grand mal seizures is not warranted.




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability as a result of treatment for a fracture 
of the left zygoma complex and the left lateral and inferior 
orbital rim requiring an open reduction and internal fixation 
by the VA is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


